Citation Nr: 0027682	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of broken toes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to October 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  


REMAND

The veteran claims that he is entitled to a compensable 
evaluation for service-connected residuals of broken toes.  
Historically, by rating decision dated December 1998, the RO 
granted service connection and assigned a noncompensable 
disability evaluation for residuals of broken toes, effective 
July 14, 1998.  As a disability may require re-evaluation in 
accordance with changes in a veteran's condition, it is 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in December 1998.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  However, 
having examined the record in support of this claim, the 
Board finds that additional development is required prior to 
further appellate review. 

The pertinent evidence of record shows that the veteran was 
afforded a VA examination in October 1998.  At that time, the 
veteran presented with complaints of bilateral foot pain.  
The veteran specifically indicated that he had heel splints, 
no feeling in the toe area of his left foot and a 25 cent 
size ulcer on his left foot.  The veteran also reported that 
his ankles tended to swell.  The veteran was noted to have 
had previous vascular surgery on the left leg and he 
indicated that he was unable to walk without using a cane.  
Physical examination revealed an ulcer on the left foot and 
the veteran was noted to walk with a limp using a cane.  
Specific diagnoses were not given.  

In a March 1999 statement, the veteran's wife indicated that 
the veteran is housebound and cannot work due to the pain in 
his feet.  She stated that the veteran cannot walk very far 
and that he has hammer toes and gets cramps in his toes.  She 
further stated that she has to wash and care for his feet on 
a daily basis.  Finally, the veteran's wife stated that he 
was unable to drive, because he loses sensation in his feet 
while driving.   
 
In a March 1999 statement, from David R. Hunter, D.P.M., Dr. 
Hunter stated that he had treated the veteran since August 
1994 for multiple foot problems.  He indicated that the 
veteran had experienced pain and swelling in both ankles and 
the forefoot bilaterally secondary to bursitis and 
inflammation.  Dr. Hunter also stated that a previous x-ray 
evaluation of the veteran's feet showed multiple fractures to 
the metatarsal bones which had healed, however, they still 
caused some inflammation and edema to the left and right 
forefoot bilaterally.  Dr. Hunter noted that, in August 1998, 
the veteran had ulceration to the left heel, which went into 
the deep subcutaneous tissue and had a hematoma formation.  
The ulceration debrided, but took approximately 6-8 months to 
heal.  Dr. Hunter stated that the veteran has significant 
peripheral vascular disease making him prone to ulcerations 
and infections in both feet, and making it important to 
monitor the condition of his feet carefully to prevent loss 
of a limb.  Dr. Hunter stated that he last treated the 
veteran in March 1999, at which time the veteran had 
significant mottling and purplish discoloration of the feet 
due to peripheral vascular disease.  

Prior to further review, the Board finds that it would be 
helpful if the veteran was afforded a current VA examination 
in order to differentiate the symptoms attributable to the 
symptoms of his service-connected residuals of broken toes 
and symptoms attributable to other foot and ankle disorders.  
Accordingly, the Board believes that a remand to the RO is 
appropriate for the following action:

1.  The veteran should be afforded a 
special VA medical examination to 
determine the nature and severity of his 
service-connected residuals of broken 
toes.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
residuals of broken toes, as opposed to 
any other foot or ankle disorders found.  
If foot or ankle disorders are diagnosed 
which are unrelated to the veteran's 
service connected disability, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
dissociated from one disorder or another, 
the examiner should so specify.  The 
complete rationale for each opinion 
expressed should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  Further, because 
it is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1999), the claims file must 
be made available to the examiner for 
review.

2.  The RO should then review and 
adjudicate the issue of a compensable 
disability evaluation for the veteran's 
residuals of broken toes.  If the 
decision remains adverse to the veteran, 
the veteran and his representative should 
be sent a supplemental statement of the 
case and should be afforded the 
appropriate time in which to respond.

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is further notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



